STATEMENT OF ADDITIONAL INFORMATION March 1, 2016, as revised or amended March 31, 2016, April 1, 2016, April 29, 2016, August 31, 2016, September 30, 2016, December 30, 2016 and February 1, 2017 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund (other than BNY Mellon Absolute Insight Multi-Strategy Fund) are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date, except if otherwise indicated. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date BNY Mellon Absolute Insight Funds, Inc. BNYMAIF BNY Mellon Absolute Insight Multi-Strategy Fund** BNYMAIMSF Class A/MAJAX Class C/MAJCX Class I/MAJIX Class Y/MAJYX October 31 st November 6 th Dreyfus Bond Funds, Inc. DBF Dreyfus Municipal Bond Fund DMBF DRTAX August 31 st December 30 th Dreyfus Intermediate Municipal Bond Fund, Inc. DIMBF DITEX May 31 st September 30 th Dreyfus Municipal Funds, Inc. DMF Dreyfus AMT-Free Municipal Bond Fund DAFMBF Class A/DMUAX August 31 st December 30 th Class C/DMUCX Class I/DMBIX Class Y/DMUYX Class Z/DRMBX Dreyfus High Yield Municipal Bond Fund DHYMBF Class A/DHYAX August 31 st December 30 th Class C/DHYCX Class I/DYBIX Class Y/DHYYX Class Z/DHMBX Dreyfus New York Tax Exempt Bond Fund, Inc. DNYTEBF DRNYX May 31 st September 30 th Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. DPCAMTMBF Dreyfus California AMT-Free Municipal Bond Fund DCAMTMBF Class A/DCAAX May 31 st September 30 th Class C/DCACX Class I/DCMIX Class Y/DCAYX Class Z/DRCAX Dreyfus Premier GNMA Fund, Inc . DPGNMAF Dreyfus GNMA Fund DGNMAF Class A/GPGAX April 30 th August 31 st Class C/GPNCX Class I/GPNIX Class Y/GPNYX Class Z/DRGMX GRP3-SAI-0217 Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Stock Funds DSF Dreyfus International Equity Fund DIEF Class A/DIEAX September 30 th February 1 st Class C/DIECX Class I/DIERX Class Y/DIEYX Dreyfus International Small Cap Fund DISCF Class A/DYAPX October 31 st March 1 st Class C/DYCPX Class I/DYIPX Class Y/DYYPX Dreyfus Small Cap Equity Fund DSCEF Class A/DSEAX September 30 th February 1 st Class C/DSECX Class I/DSERX General New Jersey Municipal Money Market Fund, Inc. GNJMMMF Class A/DNJXX November 30 th April 1 st Strategic Funds, Inc. SF Dreyfus Active MidCap Fund DAMCF Class A/DNLDX December 31 st April 29 th Class C/DNLCX Class I/DNLRX Class Y/DNLYX Dreyfus Conservative Allocation Fund DCAF SCALX August 31 st December 30 th Dreyfus Growth Allocation Fund DGAF SGALX August 31 st December 30 th Dreyfus Moderate Allocation Fund DMAF SMDAX August 31 st December 30 th Dreyfus MLP Fund DMLPF Class A/DMFAX November 30 th March 31 st Class C/DMFCX Class I/DMFIX Class Y/DMFYX Dreyfus Select Managers Small Cap Growth Fund DSMSCGF Class A/DSGAX May 31 st September 30 th Class C/DSGCX Class I/DSGIX Class Y/DSGYX Dreyfus Select Managers Small Cap Value Fund DSMSCVF Class A/DMVAX November 30 th March 31 st Class C/DMECX Class I/DMVIX Class Y/DMVYX Dreyfus U.S. Equity Fund DUSEF Class A/DPUAX November 30 th March 31 st Class C/DPUCX Class I/DPUIX Class Y/DPUYX Global Stock Fund GSF Class A/DGLAX November 30 th March 31 st Class C/DGLCX Class I/DGLRX Class Y/DGLYX International Stock Fund ISF Class A/DISAX November 30 th March 31 st Class C/DISCX Class I/DISRX Class Y/DISYX * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year, except that for funds with fiscal years ended October 31 st , November 30 th and December 31 st , "last fiscal year" means the fiscal year immediately preceding the most recently completed fiscal year. ** As this fund commenced operations on December 4, 2015, no information is provided in respect of a previous fiscal year. TABLE OF CONTENTS TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-4 Board Members' and Officers' Fund Share Ownership I-5 Board Members' Compensation I-6 OFFICERS I-8 CERTAIN PORTFOLIO MANAGER INFORMATION I-9 MANAGER'S AND SUB-ADVISERS' COMPENSATION; COMPLIANCE SERVICES I-15 Manager's and Sub-Advisers' Compensation I-15 Compliance Services I-18 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-18 OFFERING PRICE I-22 RATINGS OF MUNICIPAL BONDS I-23 RATINGS OF MUNICIPAL OBLIGATIONS I-24 SECURITIES OF REGULAR BROKERS OR DEALERS I-24 COMMISSIONS I-25 PORTFOLIO TURNOVER VARIATION I-29 SHARE OWNERSHIP I-29 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Information Regarding the Offering of Share Classes II-1 Class A II-2 HOW TO REDEEM SHARES II-3 SHAREHOLDER SERVICES II-3 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-4 CERTAIN INFORMATION ABOUT UNDERLYING FUNDS II-7 Equity Investments II-8 U.S. Large Cap II-8 Dreyfus Appreciation Fund II-8 Dreyfus Disciplined Stock Fund II-8 Dreyfus Research Growth Fund II-8 Dreyfus Strategic Value Fund II-9 Dreyfus U.S. Equity Fund II-9 Dreyfus Institutional S&P 500 Stock Index Fund II-9 U.S. Mid-/Small-Cap II-9 Dreyfus Select Managers Small Cap Value Fund II-9 Dreyfus Opportunistic Midcap Value Fund II-10 Dreyfus Structured MidCap Fund II-10 Dreyfus/The Boston Company Small/Mid Cap Growth Fund II-10 Dreyfus Smallcap Stock Index Fund II-11 Dreyfus Midcap Index Fund II-11 International II-11 Dreyfus/Newton International Equity Fund II-11 Dreyfus International Equity Fund II-12 International Stock Fund II-12 Dreyfus International Stock Index Fund II-12 Emerging Markets II-12 Dreyfus Emerging Markets Fund II-12 Dreyfus Global Emerging Markets Fund II-12 Dreyfus Strategic Beta Emerging Markets Equity Fund II-13 Global II-13 Dreyfus Global Real Estate Securities Fund II-13 Dreyfus Strategic Beta Global Equity Fund II-13 Fixed-Income Investments II-13 U.S. Fixed Income II-13 Dreyfus Intermediate Term Income Fund II-13 Dreyfus Ultra Short Income Fund II-14 Dreyfus GNMA Fund II-14 Dreyfus Opportunistic Fixed Income Fund II-14 Dreyfus High Yield Fund II-15 Dreyfus Bond Market Index Fund II-15 Dreyfus Inflation Adjusted Securities Fund II-15 U.S. Treasury II-16 Dreyfus U.S. Treasury Intermediate Term Fund II-16 Dreyfus U.S. Treasury Long Term Fund II-16 International Fixed Income II-16 Dreyfus Emerging Markets Debt Local Currency Fund II-16 Dreyfus Emerging Markets Debt U.S. Dollar Fund II-17 Dreyfus International Bond Fund II-17 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-18 Funds other than Money Market Funds II-18 Money Market Funds II-33 General New Jersey Municipal Money Market Fund II-33 INVESTMENT RESTRICTIONS II-33 Fundamental Policies II-34 Nonfundamental Policies II-42 Fundamental and Nonfundamental Policies Related to Fund Investment Objectives, Diversification and Names II-45 Names II-46 DIVIDENDS AND DISTRIBUTIONS II-47 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-47 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-48 ADMINISTRATION ARRANGEMENTS II-48 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-49 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-50 California II-50 General Information II-50 State Indebtedness and Other Obligations II-50 General Obligation Bonds II-50 Commercial Paper Program II-51 Bank Arrangements II-51 Lease-Revenue Debt II-51 Non-Recourse Debt II-51 Build America Bonds II-51 Tobacco Settlement Revenue Bonds II-51 Future Issuance Plans II-52 Cash Flow Borrowings and Management II-52 Ratings II-52 State Funds and Expenditures II-53 The Budget and Appropriations Process II-53 The State General Fund II-53 The Special Fund for Economic Uncertainties II-53 The Budget Stabilization Account II-53 Inter-Fund Borrowings II-53 State Expenditures II-54 State Appropriations Limit II-54 Pension Trusts II-54 Health and Human Services II-55 Health Care II-56 Local Governments II-56 Proposition 98 II-56 Constraints on the Budget Process II-56 State General Fund Revenues II-57 Special Fund Revenues II-58 State Economy and Finances II-58 Budget Risks II-58 Fiscal Year 2015-16 Budget II-58 Fiscal Year 2016-17 Budget II-58 Litigation II-59 Actions Challenging Cap and Trade Program Auctions II-59 Action Challenging School Financing II-59 Actions Challenging Statutes That Reformed California Redevelopment Law II-59 Tax Refund Cases II-59 Environmental Matters II-60 Action Regarding Special Education II-60 Prison Healthcare Reform II-61 High-Speed Rail Litigation II-61 Actions Regarding State Mandates II-61 New Jersey II-61 General Information II-61 Demographics II-61 Economic Outlook II-61 State Funds and Accounting II-62 State Funds II-62 Other Revenue Sources II-63 State Economy and Finances II-63 State Indebtedness II-64 General II-64 State Pension Plans II-64 Litigation II-65 New York II-70 Economic Trends II-70 U.S. Economy II-70 State Economy II-71 The City of New York II-71 Other Localities II-71 Special Considerations II-71 State Finances II-73 Prior Fiscal Year Results II-73 Fiscal Year 2016-17 Enacted Budget Financial Plan II-74 Cash Position II-74 State Indebtedness General II-74 Limitations on State-Supported Debt II-75 State-Supported Debt II-75 Ratings II-76 Fiscal Year 2016-17 State Supported Borrowing Plan II-76 Pension and Retirement Systems II-77 Litigation and Arbitration—General II-78 Real Property Claims II-78 Medicaid Nursing Home Rate Methodology II-79 School Aid II-80 Family Assistance II-81 Insurance Department Assessments II-81 Canal System Financing II-82 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Small Account Policies III-1 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-2 Multi-Class Funds III-2 All Other Funds and Share Classes III-6 Information Relating to Purchase Orders (money market funds only) III-6 Converting Shares III-7 Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales Charge—Multi-Class Funds III-8 Class C III-8 Waiver of CDSC III-9 Redemption Through an Authorized Entity III-9 Checkwriting Privilege III-9 Wire Redemption Privilege III-10 Redemption through Compatible Computer Facilities III-10 Dreyfus TeleTransfer Privilege III-11 Reinvestment Privilege III-11 Share Certificates; Medallion Signature Guarantees III-11 Share Certificates III-11 Medallion Signature Guarantees III-11 Redemption Commitment III-11 Suspension of Redemptions III-11 Fund Liquidation (money market funds only) III-12 Liquidity Fees and Redemption Gates (Institutional and Retail MMFs only) III-12 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-12 Fund Exchanges III-13 Class A or Class shares of a Multi-Class Fund III-14 Shares Received by Exchange From Class B Shares III-14 Class Y Shares III-14 Exchanges of Class I or Class Y Shares Held by a Retirement Plan III-14 Dreyfus Auto-Exchange Privilege III-14 Dreyfus Automatic Asset Builder ® III-15 Dreyfus Government Direct Deposit Privilege III-15 Dreyfus Payroll Savings Plan III-15 Dreyfus Dividend Options III-15 Dreyfus Dividend Sweep III-15 Dreyfus Dividend ACH III-16 Dreyfus Automatic Withdrawal Plan III-16 Letter of Intent ¾ Class A Shares III-16 Retirement Plans and IRAs III-17 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-17 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-18 All Funds other than Money Market Funds III-18 Equity Securities III-18 Common Stock III-18 Preferred Stock III-18 Convertible Securities III-19 Warrants III-20 IPOs III-20 Fixed-Income Securities III-20 U.S. Government Securities III-21 Corporate Debt Securities III-22 Ratings of Securities; Unrated Securities III-22 High Yield and Lower-Rated Securities III-23 Zero Coupon, Pay-In-Kind and Step-Up Securities III-24 Inflation-Indexed Securities III-25 Variable and Floating Rate Securities III-25 Loans III-26 Participation Interests and Assignments III-28 Mortgage-Related Securities III-29 Asset-Backed Securities III-34 Collateralized Debt Obligations III-34 Municipal Securities III-34 Taxable Investments (municipal or other tax-exempt funds only) III-40 Funding Agreements III-40 Real Estate Investment Trusts (REITs) III-40 Money Market Instruments III-40 Bank Obligations III-40 Repurchase Agreements III-40 Commercial Paper III-40 Foreign Securities III-41 Emerging Markets III-42 Certain Asian Emerging Market Countries III-43 Investing in Russia and other Eastern European Countries III-44 Depositary Receipts and New York Shares III-44 Sovereign Debt Obligations III-45 Eurodollar and Yankee Dollar Investments III-46 Investment Companies III-47 Private Investment Funds III-47 Exchange-Traded Funds and Similar Exchange-Traded Products (ETFs) III-47 Exchange-Traded Notes III-48 Master Limited Partnerships (MLPs) III-48 MLP Common Units III-49 MLP Subordinated Units III-49 MLP Convertible Subordinated Units III-49 MLP Preferred Units III-50 MLP General Partner Interests III-50 MLP Debt Securities III-50 Equity and Debt Securities Issued by Affiliates of MLPs III-50 MLP I-Shares III-50 PIPEs III-51 Derivatives III-51 Risks III-51 CPO Funds III-52 Specific Types of Derivatives III-53 Foreign Currency Transactions III-60 Commodities III-62 Short-Selling III-62 Lending Portfolio Securities III-62 Borrowing Money III-63 Borrowing Money for Leverage III-63 Reverse Repurchase Agreements III-63 Forward Commitments III-63 Forward Roll Transactions III-64 Illiquid Securities III-64 Illiquid Securities Generally III-64 Section 4(2) Paper and Rule 144A Securities III-64 Non-Diversified Status III-65 Cyber Security Risk III-65 Investments in the Technology Sector III-65 Investments in the Real Estate Sector III-66 Investments in the Infrastructure Sector III-66 Investments in the Natural Resources Sector III-67 Money Market Funds III-67 Ratings of Securities III-67 Treasury Securities III-68 U.S. Government Securities III-68 Repurchase Agreements III-68 Bank Obligations III-69 Bank Securities III-70 Floating and Variable Rate Obligations III-70 Participation Interests III-70 Asset-Backed Securities III-70 Commercial Paper III-70 Investment Companies III-70 Foreign Securities III-71 Municipal Securities III-71 Derivative Products III-71 Stand-By Commitments III-71 Taxable Investments (municipal or other tax-exempt funds only) III-71 Illiquid Securities III-71 Borrowing Money III-71 Reverse Repurchase Agreements III-72 Forward Commitments III-72 Interfund Borrowing and Lending Program III-72 Lending Portfolio Securities III-72 RATING CATEGORIES III-72 S&P III-72 Long-Term Issue Credit Ratings III-72 Short-Term Issue Credit Ratings III-73 Municipal Short-Term Note Ratings Definitions III-74 Moody's III-74 Long-Term Obligation Ratings and Definitions III-74 Short-Term Ratings III-75 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-75 Fitch III-76 Corporate Finance Obligations — Long-Term Rating Scales III-76 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-77 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-77 DBRS III-78 Long Term Obligations III-78 Commercial Paper and Short Term Debt III-79 ADDITIONAL INFORMATION ABOUT THE BOARDS III-79 Boards' Oversight Role in Management III-79 Board Composition and Leadership Structure III-80 Additional Information About the Boards and their Committees III-80 MANAGEMENT ARRANGEMENTS III-80 The Manager III-80 Sub-Advisers III-81 Portfolio Allocation Manager III-82 Portfolio Managers and Portfolio Manager Compensation III-82 Certain Conflicts of Interest with Other Accounts III-90 Code of Ethics III-91 Distributor III-91 Transfer and Dividend Disbursing Agent and Custodian III-92 Annual Anti-Money Laundering Program Review III-92 Funds' Compliance Policies and Procedures III-92 Escheatment III-93 DETERMINATION OF NAV III-93 Valuation of Portfolio Securities (funds other than Retail and Government MMFs) III-93 Valuation of Portfolio Securities (Retail and Government MMFs only) III-94 Calculation of NAV III-94 Expense Allocations III-95 NYSE and Transfer Agent Closings III-95 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-95 Funds other than Money Market Funds III-95 Money Market Funds III-96 TAXATION III-96 Taxation of the Funds (Funds other than the MLP Fund) III-96 Taxation of Fund Distributions (Funds other than the MLP Fund or Municipal or Other Tax-Exempt Funds) III-98 Sale, Exchange or Redemption of Shares (Funds other than the MLP Fund) III-100 PFICs III-101 Non-U.S. Taxes (Funds other than the MLP Fund) III-102 Foreign Currency Transactions III-102 Financial Products III-102 Payments with Respect to Securities Loans (Funds other than the MLP Fund) III-102 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities (Funds other than the MLP Fund) III-103 Inflation-Indexed Treasury Securities III-103 Certain Higher-Risk and High Yield Securities III-103 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-103 Investing in Mortgage Entities (Funds other than the MLP Fund) III-104 Fund Subsidiary (Dynamic Total Return Fund only ) III-105 Tax-Exempt Shareholders (Funds other than the MLP Fund) III-105 Backup Withholding III-105 Foreign (Non-U.S.) Shareholders (Funds other than the MLP Fund) III-106 Federal Income Taxation of the MLP Fund III-107 Federal Income Taxation of Holders of the MLP Fund's Shares—U.S. Shareholders III-108 Federal Income Taxation of Holders of the MLP Fund's Shares—Non-U.S. Shareholders III-109 The Hiring Incentives to Restore Employment Act III-111 Possible Legislative Changes III-111 Other Tax Matters III-111 PORTFOLIO TRANSACTIONS III-111 Trading the Funds' Portfolio Securities III-112 Soft Dollars III-114 IPO Allocations III-115 DISCLOSURE OF PORTFOLIO HOLDINGS III-115 Policy III-115 Disclosure of Portfolio Holdings III-115 Disclosure of Portfolio Characteristics III-116 Distribution of Portfolio Holdings III-116 CCO Approvals; Board Reporting III-117 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-117 Proxy Voting By Dreyfus III-117 Summary of BNY Mellon's Proxy Voting Guidelines III-118 Voting Proxies of Designated BHCs III-126 Summary of the ISS Guidelines III-126 ISS Global Voting Principles III-126 Accountability III-126 Stewardship III-127 Independence III-128 Transparency III-128 Regional Policy and Principles – Americas III-128 Regional Policy and Principles – Europe, Middle East and Africa III-132 Regional Policy and Principles – Asia-Pacific III-133 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-138 Massachusetts Business Trusts III-138 Fund Shares and Voting Rights III-139 GLOSSARY III-139 STATEMENT OF ASSETS AND LIABILITIES (IN ORGANIZATION) (BNY Mellon Absolute Insight Multi-Strategy Fund) III-145 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166. Independent Board Members Name Year of Birth Position 1 Principal Occupation
